Citation Nr: 0911459	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-30 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of Entitlement to service connection for oral 
herpes.

2.  Entitlement to service connection for residuals of a left 
leg injury.

3.  Entitlement to service connection for a right arm injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, wife, and son



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1961 to August 
1969, and from March 1972 to February 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

A hearing before the undersigned was held in August 2008.  A 
transcript of the hearing has been associated with the claim 
file.  

The underlying claim of entitlement to service connection for 
oral herpes and a right arm disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed September 1992 rating decision, the RO 
denied a claim of entitlement to service connection for oral 
herpes.

2.  The evidence added to the record since September 1992, 
when viewed by itself or in the context of the entire record, 
is neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim.

3.  The competent evidence of record, while indicating 
complaints of left knee and left leg pain, does not contain 
objective evidence of a current disability.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision, which denied service 
connection for bilateral arthritis of the oral herpes, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the September 1992 rating 
decision, which denied service connection for oral herpes, is 
new and material and the claim is reopened. 38 U.S.C.A. §§ 
5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A left leg disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

Additionally, in claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claims.  In a VCAA letter of January 2005 the 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claims.  He was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf; it also in essence 
told him to provide relevant information which would include 
that in his possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, regarding the 
request to reopen a previously denied herpes claim, the 
letter complied with the requirements under Kent.  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, notice was not provided until April 
2006.  However, the untimely notice did not create any unfair 
prejudice because the preponderance of the evidence is 
against the claims for service connection.  Indeed, for this 
reason, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  Service 
treatment records, VA outpatient treatment records and 
private medical treatment records have been obtained.  The 
appellant was afforded several VA examinations.  Furthermore, 
the Veteran was afforded to the opportunity to testify at a 
Travel Board hearing.  Therefore, the Board finds that the VA 
has satisfied its duties to notify and to assist the claimant 
in this case.  No further assistance to the appellant with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

New and Material

The Veteran is claiming entitlement to service connection 
oral herpes.  The Board observes that a rating decision 
denying service connection for oral herpes was issued in 
September 1992.  At that time, the RO denied the Veteran's 
claim on the basis that there was no evidence of the 
disability in service or upon VA examination in May 1991.  
The Veteran did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105 (2008).  

The Veteran filed a request to reopen the claim for service 
connection for oral herpes in January 1998 and in a rating 
decision of December 1998 the RO denied service connection 
for oral herpes.  At the time, the RO denied the Veteran's 
claim on the basis that while there was evidence of the 
disability, there was no competent showing that such 
disability was causally related to active service.  The 
Veteran did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105 (2008).  

The Veteran filed a second request to reopen the claim for 
service connection for oral herpes in November 2004.  In a 
rating decision of February 2006 the RO denied the Veteran's 
request.  The Veteran appealed, and that determination is the 
subject of the instant decision.

Under 38 C.F.R. § 3.156(a), "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

The evidence of record at the time of the last final rating 
decision in December 1998 included service treatment records 
demonstrating that in September 1989 the Veteran was treated 
for sores inside the mouth and was diagnosed with early viral 
syndrome.  Such evidence also included post-service records 
dated between 1992 and 1994 showing complaints of, and 
treatment for, herpes simplex virus.  He was also treated for 
apthous ulcers in his mouth during this timeframe.

Evidence added to the record since the time of the last final 
rating decision in December 1998 includes a VA examination 
report of July 2007 in which the examiner stated that the 
Veteran had recurrent painful ulcers in his mouth.  The 
examiner stated that, according to the record, such ulcers 
were found to be herpes simplex and appeared during a period 
of time when he was on a ventilator.  The ulcers had been 
attributed to his impaired immune system caused by severe 
injury and nutritional deficiency.  Also added to the record 
is testimony from the Veteran and his spouse in which they 
stated that he started experiencing oral ulcers after he was 
kept on a ventilator for 32 days in-service while being 
treated for injuries incurred during a motor vehicle 
accident.  This evidence was not previously of record and is 
not redundant of evidence associated with the file in 2004.

Such evidence shows a possible nexus between the Veteran's 
herpes simplex and service.  This was not established at the 
time of the December 1998 denial.  It relates to an 
unestablished fact necessary to substantiate the claim.  
Moreover, such evidence raises a reasonable possibility of 
substantiating the claim.

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for right ear hearing loss is reopened.

Service Connection

The Veteran is claiming entitlement to service connection for 
a left leg disability.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Initially the Board notes that in a rating decision of 
February 2006, the RO granted service connection for 
degenerative changes of the lumbar and thoracic spines with 
radiation to the left hip.  The RO included the hip pain as a 
manifestation of the degenerative changes of the lumbar and 
thoracic spines.  As service connection has already been 
granted for the complaints of hip pain, the Board will only 
consider the remaining allegations of disorders of the knee 
and ankle when deciding the Veteran's claim for service 
connection for a disability of the left leg.

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that in the VA examination February 2007 x-rays of the 
left knee and left ankle were unremarkable.  Moreover, an 
examination of July 2007 found the left knee and left leg to 
be normal.  The claims file does not contain any objective 
findings referable to the left leg including the left knee 
and ankle.  The Board acknowledges that the Veteran has 
reported pain in his left leg to include in his knee and 
ankle at the hearing of August 2008.  Moreover, outpatient 
treatment records clearly document the Veteran's complaints 
of pain in the left knee and left ankle.  However, pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.

Based on the above, a current left leg disability is not 
demonstrated by the evidence of record.  Accordingly, that 
claim must fail.  Indeed, in the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board notes that the VA examination report of February 
2007 references to a problem of degenerative joint disease 
(DJD) of the shoulders, hips, knees and ankles.  However, 
when entering a diagnosis, the only diagnosis entered was DJD 
of the hips.  Therefore, there has been no actual diagnosis 
of degenerative joint disease of the left knee or left ankle.  
However, even if the Board were to consider the listed 
problems of DJD of the shoulders, hips, knees and ankles, as 
an actual diagnosis of the disability, service connection is 
still not warranted.  Under 38 C.F.R. § 3.309(a), arthritis 
is regarded as a chronic disease.  In order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within 1 year from the date of 
separation from service.  See 38 C.F.R. § 3.307(a)(3).  Such 
evidence is not of record.  The first evidence of record of 
DJD is not until 2007.  Indeed, a VA examination report of 
October 2005 noted that there were no constitutional symptoms 
of inflammatory arthritis.  

Moreover, if the Board were to accept a diagnosis of DJD of 
the left knee and left ankle was of record, there is no 
competent medical evidence of record relating the disability 
to service.  In fact, an opinion reaching the opposite 
conclusion is of record.  Indeed, the VA examiner of February 
2007 opined that the Veteran's mild DJD less likely as not 
related to his motor vehicle accident and explained that it 
was not traumatic DJD but rather DJD consistent with age.  
Similarly, the VA examiner in July 2007 opined that the knee 
pain of two years was not related to the injuries in service 
and is related to age and attrition.  As these findings were 
arrived at after a review of the record and following an 
objective evaluation, they are found to be highly probative.  
Furthermore, no competent evidence of record refutes that 
opinion. 

While the Veteran may in some instances be competent to 
determine a medical matters such as diagnosis, his own 
statements are found to be less probative than the 
radiographic evidence indicating a normal left knee and left 
leg, and the question of etiology is found to involve complex 
medical issues on which he is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In conclusion, for the foregoing reasons service connection 
is not warranted for a left leg disability.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for oral herpes is 
reopened, and to this extent the appeal is granted.

Service connection for a left leg disability is denied.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that VA's duty to assist 
includes obtaining a new opinion regarding the issues of 
entitlement to service connection for oral herpes, and a 
right arm disability under the facts and circumstances of 
this case.

The instant decision reopens the claim of entitlement to 
service connection for oral herpes.  In a VA examination 
report of July 2007 the examiner stated that according to the 
record, the Veteran's herpes simplex appeared during his 
period of time when he was on a ventilator and was attributed 
to his impaired immune system caused by severe injury and 
nutritional deficiency.  The Board has conducted a review of 
the record and has not been able to identify the evidence in 
the record the examiner was referencing.  Moreover, the Board 
notes that the examiner appears to be restating evidence in 
the record and is not providing an opinion.  Therefore, the 
Board finds that additional clarification from the examiner 
is needed regarding the statements in the VA examination 
report of July 2007.

In regard to the claim for service connection for a right arm 
disability, the July 2007 VA examination indicated the 
following impressions: subjective complaints of weakness and 
numbness of the upper extremities related to a motor vehicle 
accident and cervical spine degeneration; today's 
neurological examination was completely intact; right arm 
condition refers to nerve injury from the auto accident and 
residuals infection of the catheter in the arm and the 
subsequent tissue debridement; and, he was neurologically 
intact today and the radial pulse is absent.  The Board finds 
that the impressions noted are confusing and contradictory in 
nature.  While the examiner found that the neurological 
examination was intact, he also found that radial pulses were 
absent and appears to reference a right arm nerve injury.  
Moreover, it is unclear whether the examiner is entering 
findings of a disability or simply restating the Veteran's 
reported symptoms.  Finally, it is unclear whether the 
examiner was providing a nexus opinion or simply restating 
the Veteran's allegations.  Consequently, the Board finds 
that a new examination and opinion are required.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination 
with regard to his right arm condition.  
Specifically, the examiner should state 
whether there are any current findings 
of a right arm disability.  If any 
disabilities of the right arm are 
found, such should be clearly 
identified.  If no disabilities of the 
right arm are found the examiner should 
so state.  If any disability of the 
right arm is found, the examiner should 
address the issues of whether it is at 
least as likely as not that any 
currently found disability of the right 
arm is related to active service, to 
include the motor vehicle accident in 
service and/or any treatment provided 
for injuries incurred as a result of 
the motor vehicle accident.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  Moreover, all 
opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  The claims file 
must be made available to the examiner 
for review in associated with this 
examination.

2.  Contact the examiner who conducted 
the examination of July 18, 2007, and 
request that he specifically identify 
the evidence on which he based the 
statement that the Veteran's herpes 
simplex appeared during the period of 
time when he was on a ventilator and 
attributed to his impaired immune 
system caused by severe injury and 
nutritional deficiency.  If the 
examiner who conducted the July 2007 
examination is not available, request a 
new opinion as to whether it is at 
least as likely as not that herpes 
simplex is related to service, 
specifically to any treatment provided 
for injuries incurred as a result of 
the motor vehicle accident in service.  

3.  If in response to the above inquiry, 
additional service treatment records are 
identified that are found to not 
currently be of record, then make the 
appropriate requests to obtain such 
documents.  Any negative search should be 
noted in the claims folder and 
communicated to the Veteran.  


4.  When the development requested has 
been completed, the case should again 
be reviewed by the RO on the basis of 
the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


